Digitally signed by
                                                                        Reporter of Decisions
                       Illinois Official Reports                        Reason: I attest to the
                                                                        accuracy and integrity
                                                                        of this document
                              Appellate Court                           Date: 2017.05.25
                                                                        16:14:49 -05'00'




                   Moore v. State, 2017 IL App (4th) 160414



Appellate Court   CHRISTINE P. MOORE, as Executrix of the Estate of Elda Buckley,
Caption           Deceased, Plaintiff-Appellant, v. THE STATE OF ILLINOIS, THE
                  DEPARTMENT OF HUMAN SERVICES and MICHELLE R.B.
                  SADDLER, Secretary of Human Services, and THE DEPARTMENT
                  OF HEALTHCARE AND FAMILY SERVICES and JULIE
                  HAMOS, Director of Healthcare and Family Services,
                  Defendants-Appellees.



District & No.    Fourth District
                  Docket No. 4-16-0414



Filed             April 11, 2017



Decision Under    Appeal from the Circuit Court of Sangamon County, No. 13-MR-802;
Review            the Hon. Brian T. Otwell, Judge, presiding.



Judgment          Affirmed.


Counsel on        Duane D. Young, of LaBarre, Young & Behnke, of Springfield, for
Appeal            appellant.

                  Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                  Solicitor General, and Carl J. Elitz, Assistant Attorney General, of
                  counsel), for appellees.
     Panel                    JUSTICE HOLDER WHITE delivered the judgment of the court, with
                              opinion.
                              Justices Steigmann and Pope concurred in the judgment and opinion.


                                                OPINION

¶1         In October 2011, Elda Buckley, now deceased, purchased an insurance policy that
       contained a rider payable to Christine P. Moore, the executrix of Buckley’s estate, upon
       Buckley’s death. The same day, Buckley applied for Medicaid benefits under the Illinois
       Public Aid Code (Code) (305 ILCS 5/1-1 to 15-11 (West 2010)), which contains a provision
       prohibiting the transfer of certain assets for less than fair market value. Following a hearing,
       defendant, the State of Illinois, acting through the Department of Human Services (Human
       Services) and its secretary, Michelle R.B. Saddler, and the Department of Healthcare and
       Family Services and its director, Julie Hamos (collectively, Departments), found Buckley’s
       insurance policy was purchased for less than fair market value and therefore constituted a
       nonallowable transfer of assets subject to penalty. The current secretaries of the Departments,
       James T. Dimas and Felicia F. Norwood, respectively, have been substituted for Saddler and
       Hamos. During the pendency of the administrative-review proceedings, Moore also passed
       away, and Kevin McDermott, the Sangamon County Public Administrator (Public
       Administrator), was substituted for Moore pursuant to letters of office. In April 2015, the
       circuit court affirmed the Departments’ findings.
¶2         The Public Administrator appeals, asserting the Departments erred in finding the purchase
       of the insurance policy was a nonallowable transfer subject to penalty under the Code. We
       affirm.

¶3                                        I. BACKGROUND
¶4         In October 2011, Buckley resided in a long-term care facility at a monthly rate of $5400. At
       that time, Moore filed an application for medical assistance (Medicaid) on Buckley’s behalf.
       On the same date, Moore, on Buckley’s behalf and using Buckley’s funds, purchased a
       single-premium whole life insurance policy for $15,000. The policy consisted of a base policy
       purchased for $940.90 and a recurring death-benefit rider purchased for $14,059.10, and
       Moore was the beneficiary under the policy. In its initial year, the cash value of the base policy
       was $767.05, and the rider had a cash value of $0.
¶5         In April 2012, Buckley received form HFS 458LTC from the local Human Services’
       office, advising her that her Medicaid application had been approved but included a penalty
       period based on Buckley’s purchase of the insurance policy, which it considered to be a
       nonallowable asset transfer.
¶6         The following month, Moore appealed the imposition of the penalty period to the Human
       Services’ Bureau of Assistance Hearings, arguing the local office erred by determining the
       purchase of Buckley’s single-premium whole life insurance policy was a nonallowable asset
       transfer. Rather, Moore contended the policy was purchased for fair market value and therefore
       constituted an allowable transfer. After considering the evidence, the Departments affirmed
       the penalty period after finding Buckley obtained the insurance policy the day she filed for


                                                   -2-
       Medicaid, which made the policy subject to review. The Departments determined, pursuant to
       section 120.387 of Title 89 of the Illinois Administrative Code (Administrative Code) (89 Ill.
       Adm. Code 120.387, amended at 35 Ill. Reg. 18645 (eff. Jan. 1, 2012)), that the insurance
       policy was not purchased for fair market value because the $14,000 rider represented a vehicle
       by which Buckley received nothing in return. In August 2013, the Departments entered a final
       administrative decision affirming the findings of the hearing officers.
¶7         In October 2013, Moore filed an amended complaint for administrative review in the
       circuit court of Sangamon County. The complaint alleged the Departments erred by arbitrarily
       and capriciously finding the insurance policy was a nonallowable transfer of an asset for less
       than fair market value. In April 2016, the court entered an order affirming the Departments’
       decision.
¶8         This appeal followed.

¶9                                          II. ANALYSIS
¶ 10       On appeal, the Public Administrator argues the Departments erred by finding the insurance
       policy constituted a nonallowable transfer. We begin by addressing the standard of review.

¶ 11                                       A. Standard of Review
¶ 12       In an administrative review appeal, we review the decision of the agency, not the decision
       of the circuit court. Outcom, Inc. v. Illinois Department of Transportation, 233 Ill. 2d 324, 337,
       909 N.E.2d 806, 814 (2009). The Public Administrator asserts that the appropriate standard of
       review is de novo, as a state agency’s interpretation of the law is not binding on a reviewing
       court. See Van Dyke v. White, 2016 IL App (4th) 141109, ¶ 19, 60 N.E.3d 1009. Conversely,
       the Departments argue that we should apply a clearly erroneous standard of review because
       this situation involves a mixed question of law and fact. We agree with the Departments.
¶ 13       Where, such as here, the underlying facts are not in dispute, we review the agency’s
       interpretation of the law as applied to the facts. Id. “Mixed questions of fact and law are
       questions in which the historical facts are admitted or established, the rule of law is undisputed,
       and the issue is whether the facts satisfy the statutory standard, or to put it another way,
       whether the rule of law as applied to the established facts is or is not violated.” (Internal
       quotation marks omitted.) Id.
¶ 14       In this case, the agency determined whether the Medicaid statute’s prohibition against
       certain property transfers applied to the undisputed facts—Buckley’s purchase of an insurance
       policy. In such instances, we will not overturn the agency’s decision unless it is clearly
       erroneous, which means we are left with the definite and firm conviction that the agency has
       made a mistake. Id.
¶ 15       Having established the standard of review, we now turn to the merits of this appeal.

¶ 16                                     B. Transferring Assets
¶ 17       In 1965, Congress enacted Title XIX of the Social Security Act, otherwise known as the
       Medicaid Act (42 U.S.C. § 1396 et seq. (2012)), for the purpose of providing indigent
       individuals with health care. Gillmore v. Illinois Department of Human Services, 218 Ill. 2d
302, 304-05, 843 N.E.2d 336, 338 (2006). Those who enroll in the Medicaid program are
       expected to deplete their own assets prior to accepting any government assistance. See Vincent

                                                    -3-
       v. Department of Human Services, 392 Ill. App. 3d 88, 94, 910 N.E.2d 723, 729 (2009). Such a
       requirement is necessary to preserve scarce public medical resources for those who are truly
       indigent. McDonald v. Department of Human Services, 406 Ill. App. 3d 792, 793, 952 N.E.2d
21, 23 (2010).
¶ 18       States that choose to participate in the federal Medicaid programs have the ability to design
       their own plans, but they must also meet certain federal guidelines. Gillmore, 218 Ill. 2d at 305,
       843 N.E.2d at 338; see also 42 U.S.C. § 1396p (2012). To meet federal requirements, section
       5-2.1 of the Code (305 ILCS 5/5-2.1 (West 2010)) prohibits a person seeking Medicaid from
       making “a voluntary or involuntary assignment or transfer of any legal or equitable interests in
       real property or in personal property, whether vested, contingent or inchoate, for less than fair
       market value.” This same prohibition is contained in section 120.388 of Title 89 of the Illinois
       Administrative Code (89 Ill. Adm. Code 120.388, added at 35 Ill. Reg. 18645 (eff. Jan. 1,
       2012)), which applies to the Department of Healthcare and Family Services’ determination of
       whether an enrollee has improperly transferred assets while seeking government assistance
       under the Medicaid Act. Under the Administrative Code, a resident of a long-term care facility
       who transfers his or her assets for “less than fair market value” within 60 months of applying
       for medical assistance, such as Medicaid, may be subject to a period of ineligibility. 89 Ill.
       Adm. Code 120.388(a), (h), added at 35 Ill. Reg. 18645 (eff. Jan. 1, 2012).
¶ 19       The Administrative Code further defines fair market value as “an estimate of the value of
       an asset if sold at the prevailing price at the time it was actually transferred.” 89 Ill. Adm. Code
       120.388(f), added at 35 Ill. Reg. 18645 (eff. Jan. 1, 2012). In making its determination of
       whether an individual has improperly transferred assets, the Department of Healthcare and
       Family Services “shall use all reasonable means available and consider all relevant facts and
       circumstances relating to the asset and the transaction, including, but not limited to: the cost or
       price paid for the asset, whether the transaction was at arm’s length, comparable sales,
       replacement cost, and expert opinion.” 89 Ill. Adm. Code 120.388(f)(1), added at 35 Ill. Reg.
       18645 (eff. Jan. 1, 2012). “For an asset to be considered transferred for [fair market value], the
       compensation received for the asset must be in a tangible form with intrinsic value that is
       roughly equivalent to or greater than the value of the transferred asset.” 89 Ill. Adm. Code
       120.388(f)(2), added at 35 Ill. Reg. 18645 (eff. Jan. 1, 2012).
¶ 20       Here, Buckley purchased the insurance policy for approximately $15,000. Upon her death,
       Moore would receive death benefits in the amount of $1000. Moore was also the beneficiary of
       a $14,000 rider. Accordingly, the Public Administrator asserts Buckley’s $15,000 payment in
       exchange for a $15,000 insurance payout demonstrates Buckley paid fair market value, during
       an arm’s-length transaction, for the policy. We disagree.
¶ 21       In evaluating the Public Administrator’s argument, we find Gillmore v. Department of
       Human Services, 354 Ill. App. 3d 497, 822 N.E.2d 882 (2004), aff’d, 218 Ill. 2d 302, 843
N.E.2d 336 (2006), instructive. In Gillmore, a case in which the decedent had purchased an
       annuity while seeking Medicaid, this court explained, “[a] purchase for fair-market value
       indicates to the Medicaid caseworker that the purpose for the annuity was for retirement
       planning and not for sheltering assets.” Id. at 503, 822 N.E.2d at 887-88. This court and, later,
       the supreme court, held the annuity, which contained a balloon payment that would extend
       beyond the purchaser’s life expectancy, was not purchased for fair market value. Id. at 504,
       822 N.E.2d at 888; Gillmore, 218 Ill. 2d at 312, 324, 843 N.E.2d at 342, 348. The supreme
       court determined such annuities “have been structured to bypass Medicaid limits and

                                                    -4-
       consequently to defeat the purpose of the Medicaid Act.” Gillmore, 218 Ill. 2d at 319, 843
       N.E.2d at 346.
¶ 22       Although the present case involves an insurance policy rather than an annuity, the same
       principles apply. The apparent purpose of Buckley’s purchase of the insurance policy, of
       which she would receive none of the proceeds, was to shelter assets from Medicaid while
       ensuring Moore received the benefits of her assets. Thus, just as in Gillmore, Buckley “paid
       out more than the value of what [she] received, making it a transfer of assets for less than fair
       market value.” Gillmore, 354 Ill. App. 3d at 503-04, 822 N.E.2d at 888.
¶ 23       We find further support for our position in Tjaden v. State of Illinois, 2013 IL App (4th)
120768, 11 N.E.3d 812. In Tjaden, the decedents purchased life insurance policies and placed
       the policies in a trust for their funeral expenses. Id. ¶¶ 5, 20. However, the trusts contained a
       condition—if no bill for funeral expenses was presented within 45 days of the decedents’
       respective deaths, the proceeds of the policy passed condition-free to their residual
       beneficiaries. Id. The parties presented no evidence of a burial contract to demonstrate the
       funds were guaranteed for funeral expenses. Id. ¶ 56. This court, in affirming the circuit court,
       concluded the insurance policies constituted nonallowable transfers of assets where the terms
       of the trusts created a condition allowing the funds to transfer to their beneficiaries. Id. ¶ 57;
       see also Evans v. State of Illinois, 2013 IL App (4th) 121082, ¶ 38, 13 N.E.3d 752. Similarly,
       we have no evidence in this case to indicate the proceeds from the insurance policy were to be
       used for Buckley’s benefit—i.e., her funeral expenses. Rather, the proceeds directly benefitted
       Moore, without any condition requiring those funds to be used for funeral expenses.
¶ 24       Prior to purchasing the insurance policy, Buckley had $15,000 in cash assets available to
       use toward her long-term care. Instead, she used those funds to buy an insurance policy that
       would benefit Moore. Because Buckley did not receive the benefit of this policy, the
       Departments properly deemed this transaction as one procured for less than fair market value.
       To find otherwise would encourage individuals seeking Medicaid coverage to transfer their
       wealth by means of an insurance rider, thus undermining Medicaid’s purpose of providing
       health care for the indigent.
¶ 25       Accordingly, we conclude the Departments properly found Buckley’s purchase was a
       nonallowable transfer of assets for less than fair market value.

¶ 26                                     III. CONCLUSION
¶ 27      For the foregoing reasons, we affirm the circuit court’s judgment.

¶ 28      Affirmed.




                                                   -5-